Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 1979, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits, effective January 2, 1979, because she refused employment without good cause. Claimant, a music teacher, was denied unemployment insurance benefits based upon her refusal to accept an offer of employment before she had applied for the benefits. In a case remarkably similar to the operative facts in the instant case, this court held that a refusal of an offer of employment by a person not then claiming benefits, cannot be the ground for disqualification under subdivision 2 of section 593 of the Labor Law (Matter of Foscarinis [Corsi], 284 App Div 476). Thus, since the claimant in the instant case had not applied for benefits when she declined an employment offer, the refusal was not a proper basis for a denial of benefits. Decision reversed, with costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith. Mahoney, P. J., Greenblott, Sweeney, Main and Herlihy, JJ., concur.